                                                                                                                      Case 3:19-cv-06349-RS Document 65 Filed 11/20/20 Page 1 of 2



                                                                                                              1   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                  Kevin F. Kieffer, Bar No. 192193
                                                                                                              2   kevin.kieffer@troutman.com
                                                                                                                  Ryan C. Tuley, Bar No. 198249
                                                                                                              3   ryan.tuley@troutman.com
                                                                                                                  5 Park Plaza
                                                                                                              4   Suite 1400
                                                                                                                  Irvine, CA 92614-2545
                                                                                                              5   Telephone: 949.622.2700
                                                                                                                  Facsimile: 949.622.2739
                                                                                                              6
                                                                                                                  TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                              7   Debbie H. Kim, Bar No. 292484
                                                                                                                  debbie.kim@troutman.com
                                                                                                              8   11682 El Camino Real
                                                                                                                  Suite 400
                                                                                                              9   San Diego, CA 92130-2092
                                                                                                                  Telephone: 858.509.6000
                                                                                                             10   Facsimile: 858.509.6040
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   Attorneys for Plaintiffs
                                                                                                                  HARTFORD CASUALTY INSURANCE COMPANY
                                                                                                             12   and SENTINEL INSURANCE COMPANY,
                                                                              I R V I N E , C A 92614-2545




                                                                                                                  LIMITED
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13

                                                                                                             14                                UNITED STATES DISTRICT COURT

                                                                                                             15                          NORTHERN DISTRICT OF CALIFORNIA

                                                                                                             16                                   SAN FRANCISCO DIVISION

                                                                                                             17

                                                                                                             18   HARTFORD CASUALTY INSURANCE               Case No. 19-cv-06349-RS
                                                                                                                  COMPANY and SENTINEL
                                                                                                             19   INSURANCE COMPANY, LIMITED,               NOTICE OF SETTLEMENT

                                                                                                             20                  Plaintiffs,                Judge:     Hon. Richard Seeborg

                                                                                                             21           v.

                                                                                                             22   NATIONAL UNION FIRE INSURANCE
                                                                                                                  COMPANY OF PITTSBURGH, PA,
                                                                                                             23
                                                                                                                                 Defendant.
                                                                                                             24

                                                                                                             25

                                                                                                             26

                                                                                                             27

                                                                                                             28
                                                                                                                                                                                 NOTICE OF SETTLEMENT
                                                                                                                  111466003v1
                                                                                                                                                                                         19-CV-06349-RS
                                                                                                                      Case 3:19-cv-06349-RS Document 65 Filed 11/20/20 Page 2 of 2



                                                                                                              1            PLEASE TAKE NOTICE that in the lawsuit captioned, Hartford Cas. Ins. Co., et al. v.

                                                                                                              2   Richard B. Teed, Case No. 3:18-cv-479-RS (the “DJ Action”), filed by Hartford Casualty

                                                                                                              3   Insurance Company and Sentinel Insurance Company, Limited (collectively, “Hartford”) against

                                                                                                              4   Richard Teed, deemed related to the instant action and pending before this Court, Hartford and

                                                                                                              5   Mr. Teed have reached a settlement in principle. A dismissal of the DJ Action will be filed with

                                                                                                              6   the Court upon the execution of a written settlement agreement.

                                                                                                              7            By Order dated January 10, 2020, the DJ Action was deemed related to the instant action

                                                                                                              8   filed by Hartford against National Union Fire Insurance Company of Pittsburgh, PA. [Dkt. 22.]

                                                                                                              9   On September 15, 2020, Mr. Teed filed a Motion to Intervene in the instant action, with oral

                                                                                                             10   arguments heard on October 29, 2020. [Dkt. 41.] As a result of the settlement in principle
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   reached between Hartford and Mr. Teed in the DJ Action, Mr. Teed’s Motion to Intervene is now

                                                                                                             12   moot. Mr. Teed will therefore be filing a withdrawal of his Motion to Intervene upon the
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   execution of the written settlement agreement between Hartford and Mr. Teed in the DJ Action.

                                                                                                             14

                                                                                                             15   Dated:         November 20, 2020                  TROUTMAN PEPPER HAMILTON
                                                                                                                                                                    SANDERS LLP
                                                                                                             16

                                                                                                             17
                                                                                                                                                                    By: /s/ Kevin F. Kieffer
                                                                                                             18                                                        Kevin F. Kieffer
                                                                                                                                                                       Ryan C. Tuley
                                                                                                             19                                                        Debbie H. Kim
                                                                                                                                                                       Attorneys for Plaintiffs
                                                                                                             20                                                        HARTFORD CASUALTY INSURANCE
                                                                                                                                                                       COMPANY and SENTINEL
                                                                                                             21                                                        INSURANCE COMPANY, LIMITED
                                                                                                             22   Dated:         November 20, 2020                  CALLAGY LAW, P.C.
                                                                                                             23

                                                                                                             24                                                     By: /s/ Michael J. Smikun
                                                                                                                                                                       Michael J. Smikun
                                                                                                             25                                                        Attorney for Richard B. Teed
                                                                                                             26

                                                                                                             27

                                                                                                             28
                                                                                                                                                                                           NOTICE OF SETTLEMENT
                                                                                                                  111466003v1                                    -2-
                                                                                                                                                                                                   19-CV-06349-RS
